UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7715



TIMOTHY LLOYD, a/k/a Luxurious X,

                                              Plaintiff - Appellant,


          versus


BARTON   VINCENT,   Deputy   General  Counsel;
JUDY   C.   ANDERSON,   Director   of  Program
Services; RICHARD E. SMITH, Warden of Tyger
River Correctional Institution; JOSEPH COUNTS,
Associate Warden; HERB JOHNS, Institution
Grievance Coordinator; DEBBIE N. MANESS,
Mailroom Supervisor,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(CA-03-1546-4)


Submitted:   February 9, 2005          Decided:     February 16, 2005


Before WILKINSON, MICHAEL, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Timothy Lloyd, Appellant Pro Se. William Benson Darwin, Jr.,
HOLCOMBE, BOMAR, GUNN & BRADFORD, PA, Spartanburg, South Carolina,
for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

          Timothy   Lloyd   appeals    the   district    court’s   order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2000) complaint.        We have reviewed

the record and find no reversible error.       Accordingly, we affirm

for the reasons stated by the district court.             See Lloyd v.

Vincent, No. CA-03-1546-4 (D.S.C. Sept. 10, 2004).          We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                               AFFIRMED




                               - 3 -